     	  

1                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF PUERTO RICO
2
            DORA L. BONNER
3
            Plaintiff,                                             Civil No. 19-1228 (GAG)
4
            v.
5
            TRIPLE S MANAGEMENT
6
            CORPORATION & TRIPLE S VIDA INC.,
7
            Defendants.
8

9                                           OPINION AND ORDER
10                On March 13, 2019, Dora L. Bonner (“Bonner” or “Plaintiff”) filed the above-captioned
11   action against insurance companies Triple-S Management Corporation (“Triple-S
12   Management”) and Triple-S Vida Inc. (“Vida”), collectively Defendants, alleging they incurred
13   in civil violations, under the Racketeer Influenced and Corrupt Organizations Act (RICO), 18
14   U.S.C. §§ 1961 et seq., fraud, breach of contract and fiduciary duty, under Texas state law.
15   (Docket Nos. 5; 17). Plaintiff seeks treble damages and damages for the remaining claims. Id.
16                Defendants move to dismiss Bonner’s claims arguing that she fails to state a claim upon
17   which relief can be granted, pursuant to FED. R. CIV. P. 12(b)(6). (Docket Nos. 12; 18).
18   Specifically, Defendants contend that: (1) its companies and subsidiaries have never entered in
19   a contractual, or otherwise, relationship with Plaintiff; (2) Bonner’s civil RICO claims fail to
20   meet the express distinctness requirement, and (3) Plaintiff’s complaint ignores that enterprises
21   cannot be held liable under 18 U.S.C. §1962(c). Id.
22                After reviewing the parties’ submissions, record and applicable law, this Court DENIES
23   Defendants’ motions to dismiss for failure to state a claim at Docket Nos. 12 and 18.
24
     Civil No. 19-1228 (GAG)


1    I.     Relevant Factual and Procedural Background
2           For purposes of this motion to dismiss, the Court accepts as true all the factual
3    allegations in the Complaint and construes all reasonable inferences in favor of Plaintiff. See
4    Beddall v. State St. Bank & Trust Co., 137 F.3d 12, 16 (1st Cir. 1998).
5              a.   The Alleged Fraud Scheme
6           On March 11, 2015, Bonner received a call, originating in Costa Rica, from Albert
7    Gamboa Spencer, who identified himself as a Vida employee that had previously worked at
8    Atlantic Southern Insurance (ASI), a company Plaintiff had been trying to contact for months.
9    (Docket No. 17 ¶¶ 8-10). Spencer told Bonner that someone had attempted to change the
10   beneficiary on her investment certificates held by Vida. Id. Plaintiff alleges, Spencer explained
11   to her that Vida had originally been purchased by Triple-S Management, on or about 2013, and
12   later relocated the company to its wholly owned subsidiary, after it went through a name change
13   to Vida. Id. ¶ 9. Following this initial conversation, Spencer promised Plaintiff to call back the
14   next day with an investigator present who would assist and advise her on how to proceed with
15   the investments. Id. ¶ 12.
16          Between March 11, 2015 and until about September 1, 2015, Bonner engaged in phone
17   conversations, originating from Costa Rica, Nicaragua and the Commonwealth of Puerto Rico,
18   with several individuals that purportedly worked for Triple-S Management and were going to
19   assist with her investment situation. Id. ¶ 13. These individuals also exchanged emails and
20   documents with Bonner bearing Triple-S Management’s name and supposed email address. Id.
21   These individuals allegedly included: (1) Albert Gamboa Spencer, an attorney for Vida; (2)
22   Feliciano Zelaya, a Triple-S Financial Manager; (3) Ramon Ruiz Comas, Triple-S
23   Management’s CEO; (4) Eugenio Cerra, Jr., Triple-S Management’s chairman, and (5) Emilio
24


                                                     2
     Civil No. 19-1228 (GAG)


1    Aponte, a member Triple-S Management board of directors who worked at Puerto Rico’s
2    Treasury Department. (Docket No. 17 ¶¶ 17; 19).
3           Plaintiff’s allegations lay out a detailed explanation of the alleged fraud scheme
4    committed against her. Id. ¶¶ 15-81. In general terms, Bonner was asked to pay thousands of
5    dollars in transfer fees to wire transfer to her bank account a judgment award. She alleges having
6    paid the fees, but never received the money judgment. During Plaintiff’s exchanges with these
7    individuals, Bonner was told not to talk to representatives from her bank, that the initial
8    management fees invested were intercepted by the Federal Bureau of Investigation (FBI) and
9    that the FBI had requested Triple-S Management to turn over the certificates. Id. ¶¶ 42; 45; 47.
10           Plaintiff also allegedly engaged directly with an FBI agent who advised her that the
11   funds had not been intercepted but were rather blocked from being deposited on her account.
12   Id. ¶ 48. After the initial amount of money, $10,000, was sent to the individuals, a new
13   “strategy” was developed to help Bonner recover her investments, Id. ¶¶ 50-51; 53-54, sending
14   more money for management fees, including requesting a quick loan, or otherwise the funds
15   would be turned over to the FBI. Id. ¶¶ 54; 56-59. At this point, Plaintiff opposed, stating that
16   sending additional money was not an option and eventually filed suit in Texas state court against
17   Triple-S Management for breach of contract. Id. ¶ 58.
18          To support these allegations, Bonner posits that she received over fifty phone calls and
19   one-hundred fifty emails from these individuals -representing Defendants- to execute several
20   schemes to defraud her. Id. ¶ 60. Plaintiff’s complaint includes as exhibits, nineteen of the most
21   relevant email conversations to her claims, which show the receipts of disbursement contracts
22   copies concerning the certificates Triple-S Management allegedly possessed, written
23   agreements between Bonner and Triple-S Management, wiring instructions, and copies of
24


                                                     3
     Civil No. 19-1228 (GAG)


1    payments actually sent to Triple-S Management and her compliance with those requests.
2    (Docket No. 17 ¶¶ 61-81).
3               In sum, Bonner posits that these conversations demonstrate that Triple-S Management,
4    through and in association with its employees and agents, collected unlawful debts in
5    furtherance of the scheme to defraud her. Id. ¶ 61.
6                  b.   The Texas case
7               In the Texas case proceedings, Bonner sued Triple-S Management for breach of
8    contract, alleging it had promised to transfer certain funds to her account and failed to do so.
9    See Bonner v. Triple-S Mgmt. Corp., 181 F. Supp. 3d 371 (S.D. Tex. 2016).1
10              Triple-S Management, the sole defendant in that case, moved to dismiss for lack of
11   personal jurisdiction under FED. R. CIV. P. 12(b)(2). Id. After an evidentiary hearing, the District
12   Court dismissed and held that “Bonner has failed to demonstrate that Triple-S [Management]
13   has sufficient contacts to support the exercise of specific jurisdiction.” Id. at 375. Plaintiff
14   appealed and the Fifth Circuit affirmed the lower court’s decision. See Bonner v. Triple-S
15   Mgmt. Corp., 661 F. App’bx 820 (5th Cir. 2016). The Court of Appeals for the Fifth Circuit
16   affirmed the District Court’s determination stating: “we don’t doubt that Bonner was defrauded,
17   the evidence unfortunately reveals that Bonner was not in contact with the actual Defendant in
18   this case.” Id. at 823 (citations and internal quotation marks omitted). Noteworthy, the Fifth
19   Circuit stated that “[t]he facts alleged by Bonner suggest that she was the victim of a 4-1-9
20   scam, where scammers, posing as agents of a known entity, offer the victim a large sum of
21   money in exchange for a smaller transaction fee.” Id. at 821, n. 2.
22

23
     1
         Plaintiff originally filed suit at the Texas state court and was later removed to federal district court. Id.
24


                                                              4
     Civil No. 19-1228 (GAG)


1    II.     Standard of Review
2            When considering a motion to dismiss for failure to state a claim upon which relief can
3    be granted, FED. R. CIV. P. 12(b)(6), the Court analyzes the complaint in a two-step process
4    under the context-based “plausibility” standard established by the Supreme Court. See Schatz
5    v. Republican State Leadership Comm., 669 F.3d 50, 55 (1st Cir. 2012); see also Ashcroft v.
6    Iqbal, 556 U.S. 662 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). First, the Court
7    must “isolate and ignore statements in the complaint that simply offer legal labels and
8    conclusions or merely rehash cause-of-action elements.” Schatz, 669 F.3d 50 at 55. A
9    complaint does not need detailed factual allegations, but “[t]hreadbare recitals of the elements
10   of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S.
11   at 678-79. Second, the Court must then “take the complaint’s well-[pleaded] (i.e., non-
12   conclusory, non-speculative) facts as true, drawing all reasonable inferences in the pleader’s
13   favor, and see if they plausibly narrate a claim for relief.” Schatz, 669 F.3d at 55.
14           Plausible, means something more than merely possible, and gauging a pleaded
15   situation’s plausibility is a context-specific job that compels the court to draw on its judicial
16   experience and common sense. Id. (citing Iqbal, 556 U.S. at 678-79). This “simply calls for
17   enough facts to raise a reasonable expectation that discovery will reveal evidence of” the
18   necessary element. Twombly, 550 U.S. at 556. “[W]here the well-pleaded facts do not permit
19   the court to infer more than the mere possibility of misconduct, the complaint has alleged-but
20   it has not ‘show[n]’-’that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting FED.
21   R. CIV. P. 8(a)(2)). If, however, the “factual content, so taken, ‘allows the court to draw the
22   reasonable inference that the defendant is liable for the misconduct alleged,’ the claim has
23

24


                                                      5
     Civil No. 19-1228 (GAG)


1    facial plausibility.” Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 12 (1st Cir. 2011)
2    (quoting Iqbal, 556 U.S. at 678).
3    III.     Discussion
4             Defendants primarily posit that they have never entered into a contractual relationship

5    with Bonner. (Docket No. 12 at 8-9). To support this claim, Triple-S Management and Vida put

6    forward their own statement of facts. Id. at 4-8. These factual allegations are partially based on

7    an affidavit filed during the Texas case proceedings by Triple-S Management’s then legal

8    counsel Gilberto R. Negrón Rivera. Id. at 5. He declared that: (1) Neither Triple-S Management,

9    Vida, nor any another Triple-S Management’s subsidiary invests assets on behalf of individuals

10   and (2) ASI, similarly, does not offer financial services to individuals seeking to invest large

11   sums of money. Id. Based on these assertions, Defendants argue that it does “not offer the

12   products or services that Bonner claims were the object of her agreement with [Triple-S

13   Management] [and thus] it is impossible for Defendants to be parties to the referenced

14   agreements and letters.” Id.

15            Likewise, Defendants allege that, pursuant to a World Intellectual Property

16   Organization (“WIPO”) Arbitration and Mediation Center’s Administrative Panel Decision, the

17   domain name used to contact Bonner is not a valid Triple-S Management or Vida e-mail address

18   and was not owned by Triple-S Management during the relevant period. Id. at 5-7. Finally,

19   Defendants posit that except for former Triple-S Management President and CEO Ramon Ruiz

20   Comas, the individuals Bonner names in her Complaint are not and have never been Triple-S

21   Management or Vida employees. (Docket No. 12 at 7-8). Specifically, Ruiz Comas stated in an

22   affidavit during the Texas case proceedings that he had never met or spoken, either by

23   telephone, in person or written communication, with anyone named Dora Bonner. Id.

24


                                                     6
     Civil No. 19-1228 (GAG)


1            After amending the Complaint, Plaintiff opposed this argument stating that Defendants
2    attempt to set up impermissible affirmative defenses. (Docket No. 19 ¶ 8). Relying on PPV
3    Connection, Inc. v. Rodriguez, et al., 607 F. Supp. 2d 301 (1st Cir. 2009), Bonner posits that
4    Defendants fail to point out pleading deficiencies in the Complaint. (Docket No. 19 ¶¶ 9-10).
5    She further avers that this Court should disregard the Texas district court’s decision because it
6    only found that it lacked in personam jurisdiction over defendant Triple-S Management. Id. ¶¶
7    11-14. As to the WIPO’s decision, Bonner contends that she was not a party to the decision and
8    is not bound by the findings of a world organization who has no personal jurisdiction over her
9    or the person who was defaulted in the ruling. Id. ¶¶ 17-19.
10           Defendants filed a supplemental motion to dismiss (Docket No. 18) and replied
11   thereafter to Plaintiff’s opposition (Docket No. 20). Bonner replied to Defendants’
12   supplemental motion to dismiss. (Docket No. 21). In all these motions, the parties reiterated
13   their position as to this issue.
14           The Court agrees with Plaintiff’s position and finds that Bonner is entitled to discovery
15   in order to adequately respond Defendants’ proposed statement of facts and exhibits in support
16   thereof.
17           It is well-established that affirmative defenses may be raised in a motion to dismiss for
18   failure to state a claim. See Keene Lumber Co. v. Leventhal, 165 F.2d 815, 820 (1st Cir. 1948);
19   see also LaChapelle v. Berkshire Life Ins. Co., 142 F.3d 507, 508 (1st Cir. 1998). However, “it
20   is equally well settled that, for dismissal to be allowed on the basis of an affirmative defense,
21   the facts establishing the defense must be clear ‘on the face of the plaintiff's pleadings.’”
22   Blackstone Realty LLC v. F.D.I.C., 244 F.3d 193, 197 (1st Cir. 2001) (citing Aldahonda-Rivera
23   v. Parke Davis & Co., 882 F.2d 590, 591 (1st Cir. 1989)). Moreover, when reviewing the
24


                                                     7
     Civil No. 19-1228 (GAG)


1    complaint, along with any other documents properly considered under FED. R. CIV. P. 12(b)(6),
2    it must “leave no doubt” that plaintiff’s action is barred by the asserted defense. LaChapelle,
3    142 F.3d at 508.
4           On the face of the Complaint, Plaintiff has established a plausible set of facts that show
5    a more than possible scenario where Defendants, in association with the alleged racketeers
6    named in the Complaint, incurred in RICO civil violations, fraud, breach of contract and
7    fiduciary duty. In other words, Bonner narrates a plausible claim for relief and there is a
8    reasonable expectation that discovery may reveal evidence of the necessary elements to prove
9    her allegations. Twombly, 550 U.S. at 556; see also Ocasio-Hernández v. Fortuño-Burset, 640
10   F.3d 1, 17 (1st Cir. 2011). Defendants’ contention as to the fact that Bonner never engaged in
11   a contractual relationship with them, but rather with a third party, can be easily addressed
12   through discovery that would allow Plaintiff to fill-out any holes as to whether the individuals
13   described in the Complaint had any professional or work relationship with Defendants. See
14   García-Catalan v. United States, 734 F.3d 100, 105 (1st Cir. 2013) (“[I]t is reasonable to expect
15   that modest discovery may provide the missing link”) (citations and internal quotations marks
16   omitted)).
17          After discovery, Defendants may renew its affirmative defenses and then the Court will
18   address them. As Plaintiff argues, moving the case forward allows her to have “one bite at the
19   apple” to litigate this matter. (Docket No. 19 ¶ 15).
20          Lastly, this Court reminds the parties that a complaint should not be “dismissed merely
21   because [it] believes that the case is legally or factually doubtful or that it is unlikely that the
22   plaintiff will prevail in the action on the merits.” Twombly, 550 U.S. at 554.
23

24


                                                      8
     Civil No. 19-1228 (GAG)


1           For the reasons abovementioned, this Court DENIES Defendants motions to dismiss at
2    Docket Nos. 12 and 18 as to the lack of contractual relationship claim.
3                     a.   Distinctness requirement and “enterprise” liability under RICO
4           As a threshold procedural matter, the Court notes that after Defendants filed their initial
5    motion to dismiss (Docket No. 12), Plaintiff amended her Complaint to specifically address
6    Defendants’ argument as to the distinctness requirement under RICO (Docket No. 17). Triple-S
7    Management and Vida renewed their motion to dismiss claiming that Plaintiff still failed to
8    plead this requirement. (Docket No. 18).
9           Plaintiff then responded in opposition to Defendants first motion to dismiss (Docket No.
10   19); Defendants replied. (Docket No. 20). Later, Plaintiff responded to the supplemental motion
11   to dismiss (Docket No. 21). The parties’ position as to these issues remains the same throughout
12   these motions.
13          In their submissions to the Court, Triple-S Management and Vida argue that Bonner
14   “misunderstands the relationship between ‘person’ and ‘enterprise’ in the RICO statutory
15   context.” (Docket Nos. 12 at 9-10; 18 ¶ 4; 20 ¶ 4). According to Defendants’ position, under
16   RICO’s Section 1962(c), “the ‘person’ is he who is employed by or associated with the
17   ‘enterprise’ and conducts or participates in the conduct of the enterprise’s affairs through a
18   pattern of racketeering or collection of unlawful debt.” (Docket No. 18 ¶ 4). Thus, they aver
19   that Bonner has it “backwards” because if Plaintiff’s allegations are taken as true, they “evince
20   that the ‘persons’ who are conducting the ‘enterprises’ through a pattern of racketeering are the
21   individuals she mentions as ‘employees’ [of Triple-S Management] and [Vida] and that the
22   ‘enterprises’ these individuals allegedly conduct the affairs of are [Triple-S Management] and
23   [Vida].” (Docket No. 20 ¶¶ 4-55). Finally, under this analysis, Defendants posit that an
24


                                                     9
     Civil No. 19-1228 (GAG)


1    enterprise cannot be liable for the acts of the persons, pursuant to Schofield v. First Commodity
2    Corp. of Boston, 793 F.2d 28 (1st Cir. 1986). (Docket Nos. 12 at 10; 18 ¶ 4).
3           In turn, Plaintiff contends that under the elements laid out in Libertad v. Welch, 53 F.3d
4    428 (1st Cir. 1995), she correctly identifies, for RICO statutory purposes, Triple-S Management
5    and Vida as “persons” and the individuals, e.g. Gamboa Spencer, Zelaya, Ruiz Comas, Cera,
6    Aponte and others, as the “enterprise” (Docket No. 19 ¶¶ 24-25). To further her contention,
7    Bonner discusses Corporación Insular de Seguros v. Reyes-Muñoz, 826 F. Supp. 599 (D.P.R
8    1993), which, in her view, presents a similar procedural background to the present case. Id. ¶¶
9    27-30. Finally, Bonner concludes that, similar to Corporación Insular de Seguros, she “did not
10   sue both the corporations and the members of the enterprise, therefore, there is not issue of
11   liability based on an enterprise.” Id. ¶ 30.
12      The Court, once again, agrees with Plaintiff’s position. RICO’s Section 1962 (c) states that:
13          (c) It shall be unlawful for any person employed by or associated with any
            enterprise engaged in, or the activities of which affect, interstate or foreign
14          commerce, to conduct or participate, directly or indirectly, in the conduct of such
            enterprise's affairs through a pattern of racketeering activity or collection of
15          unlawful debt.
16   18 U.S.C. § 1962. To state a civil RICO claim, a plaintiff must allege “four elements required
17   by the statute: (1) conduct, (2) of an enterprise, (3) through a pattern, (4) of racketeering
18   activity.” Kenda Corp. v. Pot O’Gold Money Leagues, Inc., 329 F.3d 216, 233 (1st Cir. 2003)
19   (citations omitted) or “a single collection of an unlawful debt.” United States v. Weiner, 3 F.3d
20   17, 24 (1st Cir.1993); see also Home Orthopedics Corp. v. Rodríguez, 781 F.3d 521, 528 (1st
21   Cir. 2015).
22          A RICO “enterprise” is defined broadly and includes any “individual, partnership,
23   corporation, association or other legal entity, and any union or group of individuals associated
24


                                                    10
     Civil No. 19-1228 (GAG)


1    in fact although not a legal entity.” 18 U.S.C. § 1961(4). Such an enterprise need not be a formal
2    corporation, group or organization. Instead, the statute is satisfied by a showing a formal or
3    informal group of persons, “associated for a common purpose of engaging in a course of
4    conduct” which then functions as a “continuing unit.” United States v. Turkette, 452 U.S. 576,
5    583 (1981). In other words, there are two possible types of RICO enterprises: legal entities and
6    associations-in fact. Libertad, 53 F.3d at 44. See also Marrero-Rolón v. Autoridad de Energía
7    Eléctrica de P.R., Civil No. 15-1167 (JAG/SCC), 2015 WL 5719801, at *10 (D.P.R. 2015).
8            However, before the discovery stage, when assessing an “enterprise” pleading under
9    RICO, what ultimately matters is that plaintiff can sufficiently establish “the existence of two
10   distinct entities: (1) a ‘person;’ and (2) an ‘enterprise’ that is not simply the same ‘person’
11   referred to by a different name.” Cedric Kushner Promotions, Inc. v. King, 533 U.S. 158, 161
12   (2001). The First Circuit has held that the so-called “distinctness or distinctiveness
13   requirement” entails that:
14           [T]he word “person,” as used in the statute to describe one who “conducts” an
             “enterprise,” does not apply to the enterprise itself. An “enterprise” does not
15           “conduct or participate . . . in the conduct of” that same enterprise’s affairs.
             Rather, only some “person” other than the “enterprise” can conduct or help
16           conduct that enterprise’s affairs. Hence the unlawful enterprise itself cannot also
             be    the    person     the     plaintiff   charges    with     conducting      it.
17
     Arzuaga-Collazo v. Oriental Fed. Sav. Bank, 913 F.2d 5, 6 (1st Cir. 1990) (emphasis in
18
     original).
19
             After carefully reviewing Plaintiff’s allegations, the Court finds that Plaintiff meets the
20
     distinctness requirement under RICO and has plausibly plead RICO civil violations pursuant to
21
     Section 1962(c) and the applicable case law. The statute requires that the “person” (i.e. Triple-
22
     S Management and Vida) engaged in racketeering be distinct from the “enterprise” (in this case,
23

24


                                                     11
     Civil No. 19-1228 (GAG)


1    Gamboa Spencer, Zelaya, Ruiz Comas, Cera, Aponte and others, which are not a defendant)
2    whose activities they seek to conduct through racketeering. See Miranda v. Ponce Federal
3    Bank, 948 F.2d 41, 44-45 (1st Cir. 1991) (“the same entity cannot do double duty as both the
4    RICO defendant and the RICO enterprise”); see also Compagnie De Reassurance D’Ile de
5    France v. New England Reinsurance Corp., 57 F.3d 56, 92 (1st Cir. 1995). In other words,
6    Triple-S Management and Vida (the named defendants) cannot be the entities that conduct its
7    own affairs through a pattern of racketeering activity. See Odishelidze v. Aetna Life & Cas Co.,
8    853 F.2d 21, 23 (1st Cir. 1988).
9              Plaintiff explicitly makes a distinction in her Amended Complaint as to the role the
10   “individuals” (which seem to fit the category of “association-in-fact enterprise”) and “Triple-S
11   Management and Vida” (the “persons”) played in the alleged racketeering scheme and she was
12   further cognizant from the beginning to not name these “individuals” as Defendants in the
13   present case. (Docket Nos. 5; 17). The Court finds these allegations meet the RICO distinctness
14   requirement at this stage of the proceedings.
15             After discovery, the Court may revisit this argument, if Defendants so request it during
16   the summary judgment stage, given that the enterprise “is proved by evidence of an ongoing
17   organization, formal or informal, and by evidence that the various associates function as a
18   continuing unit.” Ponce Fed. Bank, F.S.B. v. Ramiro Colon, Civil No. 92-1331 (DRD), 1996
19   WL 590274, at *17 (D.P.R. Sept. 26, 1996) (citing Libertad, 53 F.3d at 26).2 Finally,
20

21   2
         The Court is also acquainted with the fact that:
22
               If the plaintiff chooses to identify the corporation as the enterprise through which its
               employees, as persons, conducted the RICO activity, the corporation is insulated from
23             liability. It is for this reason that plaintiffs often try to prove the more intricate
               association-in-fact, in order to save as defendants all the corporate entities in the
24


                                                            12
     Civil No. 19-1228 (GAG)


1    Defendants do not contest whether Plaintiff failed to plead the remaining elements required to
2    establish civil RICO claims and hence, the Court need not address them.
3              Consequently, given that Bonner meets the RICO distinctness requirement, the Court
4    also finds that she has sufficiently alleged the existence of defendants (Triple-S Management
5    and     Vida),    whom     could    be   found    liable   for   racketeering    activity.   See   18
6    U.S.C. §1962(c) (establishing liability for “any person employed by or associated with” the
7    enterprise) (emphasis added).
8              For these reasons, this Court DENIES Defendants motions to dismiss at Docket Nos.
9    12 and 18 as to their claims concerning the distinctness requirement and “enterprise” liability
10   under RICO’s section 1962 (c).
11   IV.       Conclusion
12             Accordingly, the Court holds that this case should proceed forward with discovery and
13   thus, DENIES Defendants’ motions to dismiss for failure to state a claim at Docket Nos. 12
14   and 18.
15             SO ORDERED.
16             In San Juan, Puerto Rico this 30th of March, 2020.
17                                                                     s/ Gustavo A. Gelpí
                                                                     GUSTAVO A. GELPI
18                                                                 United States District Judge
19

20

21

22             scheme, often the deep pockets. The association-in-fact route, however, provides its
               own hazards.
23
     Rodríguez v. Banco Cent., 777 F. Supp. 1043, 1054 (D.P.R. 1991) (citations omitted).
     	  
24


                                                       13
